eet Gee BN IOTOR SESS Document 13 Filed 04/27/21 Page 1of1 Page ID #81

SUSMAN GODFREY L.L.P.
1900 Avenue of the Stars, Suite 1400
Los Angeles, CA 90067

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

JANE DOE on behalf of herself and all others similarly CASE NUMBER
situated, 8:21-cv-00768-JVS-KES

Plaintiff(s)

 

ORDER ON APPLICATION OF NON-
RESIDENT ATTORNEY TO APPEAR IN A
SPECIFIC CASE PRO HAC VICE

REDDIT, INC.,

Defendant(s).

 

 

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cohen, Steve M. of [Pollock Cohen LLP

Applicant’s Name (Last Name, First Name & Middle Initial) 60 Broad Street, 24th Floor

(212) 337-5361 (347) 696-1227 New York, NY 10004

Telephone Number Fax Number

scohen@pollockcohen.com

E-Mail Address Firm/Agency Name e& Address

for permission to appear and participate in this case on behalf of

Jane Doe

Name(s) of Party(ies) Represented Plaintiff(s) [_] Defendant(s) [_| Other:
and designating as Local Counsel

Pachman, Krysta Kauble of |SUSMAN GODFREY L.L.P.
Designee’s Name (Last Name, First Name & Middle Initial) 1900 Avenue of the Stars, Suite 1400

280951 (310) 789-3100 (310) 789-3150 Los Angeles, CA 90067
Designee’s Cal. Bar No. Telephone Number Fax Number
kpachman@susmangodfrey.com

 

 

 

E-Mail Address Firm/Agency Name & Address

HEREBY ORDERS THAT the Application be:
[3 GRANTED.

[_] DENIED: [J for failure to pay the required fee.
[_] for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.

[_] for failure to complete Application:
[_] pursuant to L.R. 83-2.1.3.2: ["] Applicant resides in California; ["] previous Applications listed indicate Applicant
is regularly employed or engaged in business, professional, or other similar activities in California.

[] pursuant to L.R. 83-2.1.3.4; Local Counsel: [7] is not member of Bar of this Court; [7] does not maintain office in District.
[| because

 

 

IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: C1] be refunded [J not be refunded.

Dated 4/27/21 See af Ach
U.S. Distfict JudgeJames V Selna

G-64 ORDER (5/16) | (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 1 of 1

 
